Title: To Thomas Jefferson from Elizabeth House Trist, 9 September 1804
From: Trist, Elizabeth House
To: Jefferson, Thomas


               
                  
                     My Dear and Hond. friend
                  
                  Orleans 9th Sept 1804
               

               I addressd a few lines to you by the last mail informing you of the affliction that God has visited us with, to you who know how Severe the pang that deprives a parent of a beloved Child I need not repeat the sensations which occur to all who have experienced the Sad tho natural misfortune but these operations of nature bear not equally hard, when the support of a family is taken how truly deplorable. My lot is among the hardest an only child on whom my dependence for comfort and support in my decline of life rested, his wife and Infant children what a change in their Situation, a very short period since prosperity and happiness expanded to their view but now all is gloom, small I fear is the means left them for future support, what there is left is in England but whether we can command it, I know not, the Expences of this year with every attention to economy has equalled the income of his Office the expence of living is great in this place, All now look up to Wm Brown I shou’d not have written so soon again but the fear of my last letter miscarrying, and the importance of an early Solicitation for his succeeding my dear Son his knowlede in that line is unquestionable as also his industry and integerity, it is with much pleasure I hear that the most respectable Merchants of the place have recommended him for the Office. The consciousness of your friendship on this occasion is some alleviation of the anxiety that the situation of our circumstances create
               Henry Brown was yesterday pronounced out of danger by the Physican but is yet very weak, this has been a fatal season indeed to the Americans and Europeans. May God preserve You and may you never experience the Misery of your unfortunate 
               Friend
               
                  
                     E. Trist
                  
               
            